Case 3:18-cv-00132-DJH-RSE Document 77 Filed 03/24/20 Page 1 of 2 PageID #: 1102




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

 FRANCIS BARRIOS                             )
                                             )
              Plaintiff                      )
                                             )
 v.                                          )   CIVIL ACTION NO. 3:18-CV-00132-DJH
                                             )
 CALEB ELMORE,                               )
                                             )
              Defendant                      )
                                             )


                                 NOTICE OF SERVICE

       NOTICE IS HEREBY GIVEN that Plaintiff, Francis Barrios, served its Second

 Supplemental Responses to Defendant’s 1st Set of Document Requests via electronic mail on

 March 24, 2020.


                                          Respectfully submitted,


                                          /s/Lynn M. Watson
                                          GLENN A. COHEN, KY Bar No. 13085
                                          LYNN M. WATSON, KY Bar No. 83161
                                          CHRISTOPHER A. BATES
                                          SEILLER WATERMAN LLC
                                          Meidinger Tower, 22nd Floor
                                          462 South Fourth Street
                                          Louisville, Kentucky 40202
                                          Telephone: (502) 584-7400
                                          Facsimile: (502) 583-2100
                                          Email: gcohen@derbycitylaw.com
                                          Email: watson@derbycitylaw.com
                                          Counsel for Plaintiff, Dr. Francis J. Barrios




                                             1
Case 3:18-cv-00132-DJH-RSE Document 77 Filed 03/24/20 Page 2 of 2 PageID #: 1103




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 24, 2020 I electronically filed the foregoing with the clerk
 of the court by using the CM/ECF system, which will send a notice of electronic filing to the
 following:

        Jeffrey C. Shipp
        WALLACE BOGGS, PLLC
        300 Buttermilk Pike, Suite 100
        Ft. Mitchell, Kentucky 41017
        (859) 341-4366
        jshipp@wallaceboggs.com

        Joshua Adam Engel (0075769)
        Anne Tamashasky (0064393)
        pro hac vice filed
        ENGEL AND MARTIN, LLC
        4660 Duke Dr., Suite 101
        Mason, OH 45040
        (513) 445-9600
        engle@engleandmartin.com


                                              /s/Lynn M. Watson
                                              Lynn M. Watson




                                                 2
